DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Copy of Chinese Application CN202010090249.1 has been filed with a priority date of 13 February 2020. 

Specification
The disclosure is objected to because of the following informalities:	
Paragraphs [0014] and [0033] recite “the best GOODS buffer system”, however it is unclear what is meant by “the best”. It appears form paragraph [0033] “the best” is referring to MOPSO and/or PIPES reagents.
The last sentence of paragraph [0027] is missing a closed parenthesis to a set.
Paragraph [0033] of the specification recites “bufferreag ent” which appears to be a typo and should recite “buffer reagent”. 
Paragraph [0035] of the specification recites “4-amino anti than Lin” which appears to be a typo but the correction is unclear, “TOOS” which appears to be an acronym but it is unclear what it stands for, and “2,4,6-three bromine” which is not proper notation.  
The use of the term “VALIUM” in paragraph [0040], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Paragraphs [0048],  [0057], and [0058] of the specification do not end in a period. 
Paragraph [0052], line 2, has an open and closed parenthesis without any text inside. 
Paragraphs [0061] and [0064] recite “PH”, however it appears the appropriate notation would be “pH”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 9, 11, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “detects nicotine by taking advantage of immunity” which is unclear and therefore indefinite as it fails to particularly point out and distinctly claim how immunity is taken advantage of to detect nicotine. It appears the limitation should recite “detects nicotine by immunoassay”. 
Claim 4 recites the limitation “the test strip”, however it is unclear whether this is referring to “a test strip used to detect nicotine” as recited in claim 1, “a test strip used to detect glycerine” as recited in claim 1, or “the lateral flow test strip” as recited in claim 3. It appears the limitation of the claim should recite “the lateral flow test strip”. 
Claims 5-6 are rejected as being dependent on previously rejected claim 4. 
Claim 7 recites the limitation “the test strip”, however it is unclear whether this is referring to “a test strip used to detect nicotine” as recited in claim 1 or “a test strip used to detect glycerine” as recited in claim 1. It appears the limitation of the claim should recite “a test strip used to detect glycerine” for proper antecedent basis. 
Claim 9 recites the limitations “4-amino anti than Lin” which appears to be a typo but the correction is unclear, “TOOS” which appears to be an acronym but it is unclear what it stands for, and “2,4,6-three bromine” which is not proper notation.  
Claim 11 recites the limitation “the best GOODS buffer system”, however it is unclear what is meant by “the best” and therefore indefinite. Furthermore, it is unclear whether the limitation of the claim is “a GOODS buffer system, the best GOODS buffer system,” and “one or more systems”,  “a GOODS buffer system, the best GOODS buffer system,” or “one or more systems”,  or “a GOODS buffer system, the best GOODS buffer system,” and/or “one or more systems”. 
Claim 17 recites the limitation "the test paper" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears the limitation should recite “the test strip” for proper antecedent basis. 
Claim 18 recites the limitation "the object color" twice in 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites “wherein the sample for detecting nicotine is similar to the sample for detecting glycerine”, however claim 1 only claims one sample for both and therefore claim 14 fails further limit claim 1 from which it depends .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 15 is rejected as being dependent on previously rejected claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 5,912,139 to Iwata et al. (herein Iwata) in view of United States Patent Application Publication US 2016/0216282 to Moskowitz et al. (herein Moskowitz), “Determination of Nicotine, Glycerol, Propylene Glycol and Water in Electronic Cigarette Fluids Using Quantitative 1H NMR” to Crenshaw et al. (herein Crenshaw), and “Quantitative insights into major constituents contained in or released by electronic cigarettes: Propylene glycol, vegetable glycerin and nicotine” to Lee et al. (herein Lee).
Regarding claim 1, Iwata teaches an apparatus (i.e. device) comprising a test strip for glycerol (i.e. glycerine) determination (see Col. 8, line 45 – Col. 9, line 29) of a sample from a living body (Col. 1, lines 4-8). 
Iwata fails to teach “a test strip used to detect nicotine or its analogues in a sample” as recited in the instant claim. 
Moskowitz teaches a system for determining a level of Cotinine and Anabasine in a sample that includes a test strip configured to receive a sample (see Abstract). Moskowitz teaches an analyzer configured to receive the test strip, the analyzer configured to read the test strip and detect a level of a first nicotine metabolite and a second nicotine metabolite and determine whether the sample is from an individual who consumed tobacco products or an individual who consumed cessation products wherein the second nicotine metabolite is Cotinine and the first nicotine metabolite is Anabasine. The test strip includes an Ab-particle Conjugate Stripe, the Ab-particle Conjugate Stripe including microparticles combined with Cotinine antibody and microparticles combined with Anabasine antibody wherein the microparticles are fluorescent, have reflective properties, or light absorption properties (see [0007]). Moskowitz teaches wherein the test strip is a lateral flow test strip (see [0009]). Moskowitz teaches using an analyzer (i.e. device) to measure level of color fluorescence at the test zone correlating to amount of Cotinine or Anabasine (see [0018]). Moskowitz teaches testing blood, urine, or saliva (see [0013]).
Iwata and Moskowitz are analogous in the field analyte detection using test strips. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Iwata to test blood, urine, saliva and include the test strip of Moskowitz for the benefit of determining if an individual is a current cigarette smoker (see [0002-0004]). 
Neither Iwata or Moskowitz teaches “[a] device for distinguishing smoking an e-cigarette from smoking a cigarette” as recited in the instant claim. 
Crenshaw teaches using 1H NMR as a single analytical method to identify and quantify glycerol in an e-cigarette (see last paragraph of introduction, pg. 2-3) and Lee teaches analysis of the constituents of e-cigarettes, including glycerine, using gas chromatography (see pg. 2-3, Analysis). 
As both Crenshaw and Lee teach glycerol or glycerine as a major component of e-cigarettes, it would be obvious to one of ordinary skill in the art before the effective filing date that the test strip of Iwata, which detects glycerol, could be used to indicate whether an individual is smoking an e-cigarette or not. 

Regarding claim 2, Iwata, Moskowitz, Crenshaw, and Lee teach all the limitations of claim 1 above. 
	As mentioned above, Iwata in view of Moskowitz teaches wherein the test strip used to detect an analogue (Cotinine or Anabasine) of nicotine is a lateral flow test strip (see [0009] of Moskowitz).

Regarding claim 3, Iwata, Moskowitz, Crenshaw, and Lee teach all the limitations of claim 2 above. 
As mentioned above, Iwata in view of Moskowitz teaches the test strip for detecting nicotine includes an Ab-particle Conjugate Stripe, the Ab-particle Conjugate Stripe including microparticles combined with Cotinine antibody and microparticles combined with Anabasine antibody (see [0007] of Moskowitz). 

Regarding claims 7 and 8, Iwata, Moskowitz, Crenshaw, and Lee teach all the limitations of claim 1 above. 
Iwata teaches a dehydrogenase that acts in a specific fashion on a substance to be measured or on an intermediate product derived from the substance to be measured by enzyme reaction steps wherein an example of such a combination includes glycerol dehydrogenase for glycerol and using a fluorescent chromogen that fluoresces when reduced by action of diaphorase in the presence of NADH or NADPH (see Col. 2, lines 45-67). Iwata teaches using a solution comprising the dehydrogenase and a fluorescent chromogen (resazurin) to form a color development substrate of a test strip  (see Col. 8, line 45 – Col. 9, line 29). Iwata teaches when glycerol is being measured, enzymes may be used, such as glycerol kinase (see Col. 4, lines 10-30). 

Regarding claim 10, Iwata, Moskowitz, Crenshaw, and Lee teach all the limitations of claim 7 above. 
Iwata teaches the test strip contains a buffer reagent and a stabilizing agent (see Col. 5, lines 59-62). 
Regarding claim 11, Iwata, Moskowitz, Crenshaw, and Lee teach all the limitations of claim 10 above. 
Iwata teaches wherein the buffer reagent is a GOODS buffer (see Col. 5, lines 63-65). 

Regarding claim 12, Iwata, Moskowitz, Crenshaw, and Lee teach all the limitations of claim 10 above. 
Iwata teaches wherein the stabilizing agent is bovine serum albumin or polyethylene glycol (see Col. 6, lines 15-36). 

Regarding claims 13-15, Iwata, Moskowitz, Crenshaw, and Lee teach all the limitations of claim 1 above. 
Iwata in view of Moskowitz teaches wherein the sample is saliva, blood, and urine (see [0013] of Moskowitz).

Regarding claim 16, Iwata, Moskowitz, Crenshaw, and Lee teach all the limitations of claim 1 above. 
As mentioned above, Iwata in view of Moskowitz, Crenshaw, and Lee teach a method for distinguishing smoking an e-cigarette from smoking a cigarette as Moskowitz teaches a test strip for the detection of nicotine (see [0007] of Moskowitz), Iwata teaches a test strip for the detection of glycerol (i.e. glycerine) (see Col. 8, line 45 – Col. 9, line 29 of Iwata), and Crenshaw and Lee teach glycerol is a component of e-cigarettes  (see last paragraph of introduction, pg. 2-3 of Crenshaw) and (see pg. 2-3, Analysis of Lee). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date that the test strip of Iwata, which detects glycerol, could be used to indicate whether an individual is smoking an e-cigarette or not. 
As mentioned above, Iwata in view of Moskowitz teaches providing a device comprising a test strip for the detection of glycerine (see Col. 8, line 45 – Col. 9, line 29 of Iwata) and a test strip for the detection of nicotine (see [0007] of Moskowitz) for testing blood, urine, and saliva (see [0013] of Moskowitz). 
As the test strip of Moskowitz detects Cotinine, an analogue of nicotine, a positive result would indicate an individual who is currently using tobacco products (i.e. cigarette smoking or c-cigarette use) (see [0007] of Moskowitz). As glycerol is a component of an e-cigarette, a negative result of the test strip of Iwata in view of a positive result of the test strip of Moskowitz would indicate an individual who is not using an e-cigarette (i.e. smoking cigarettes). 
However, if both test strips are positive, this would indicate the individual uses an e-cigarette or both an e-cigarette and regular cigarettes because the individual is positive glycerol as well as nicotine. 
Inherently, if the glycerine test strip was positive but the nicotine test strip was negative, the individual either uses an e-cigarette or the tests are invalid as the nicotine was and further detection would be required. 

Regarding claim 17, Iwata, Moskowitz, Crenshaw, and Lee teach all the limitations of claim 16 above. 
Iwata teaches the change in fluorescence (i.e. color change) correlates to the concentration of glycerine in the sample (see Col. 9, Table 2). 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 5,912,139 to Iwata et al. (herein Iwata) in view of United States Patent Application Publication US 2016/0216282 to Moskowitz et al. (herein Moskowitz), “Determination of Nicotine, Glycerol, Propylene Glycol and Water in Electronic Cigarette Fluids Using Quantitative 1H NMR” to Crenshaw et al. (herein Crenshaw), “Quantitative insights into major constituents contained in or released by electronic cigarettes: Propylene glycol, vegetable glycerin and nicotine” to Lee et al. (herein Lee), and in further view of “Rapid Prototyping of Lateral Flow Assays” by Volkov et al. (herein Volkov) and “Tobacco Use Classification by Inexpensive Urinary Cotinine Immunoassay Test Strips” to Achilihu et al. (herein Achilihu). 

Regarding claim 4, Iwata, Moskowitz, Crenshaw, and Lee teach all the limitations of claim 3 above. 
Iwata in view of Moskowitz, Crenshaw, and Lee fails to teach “antibody and antigenic analogues capable of combining cotinine and 3-hydroxycontinine” as recited in the instant claim. 
Volkov teaches lateral flow assays testing urine, saliva, and blood (see pg. 217, Introduction) for cotinine which is major metabolite of nicotine (see pg. 220, paragraphs 2-3) by immobilizing antibodies or antigens on a specific area of a test strip (see pg. 218, 1st paragraph) and wherein Cotinine Is useful for determination of tobacco smoke exposure (see pg. 220, 4th paragraph). 
Volkov, Iwata, and Moskowitz are analogous in the field of using test strips for the detection of analytes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the test strip for the detection of nicotine to include immobilized antigens to bind to Cotinine for the benefit of determining tobacco smoke exposure (see pg. 220, 4th paragraph of Volkov). 
Measuring 3-hydroxycontinine as well as total cotinine is well known in the art as evidenced by Achilihu (see pg. 150, Urine samples). See MPEP 2144.07. Art Recognized Suitability for an Intended Purpose. 

Regarding claim 5, Iwata, Moskowitz, Crenshaw, Lee, Volkov, and Achilihu teach all the limitations of claim 4 above. 
As mentioned above, Iwata in view of Moskowitz teaches wherein fluorescent microparticles (i.e. labeling substance) bind to the Cotinine antibody (see [0007] of Moskowitz). Iwata in view of Moskowitz fails to teach wherein the antibody-labeling substance is fixed or immobilized and therefore can be removed. 

Regarding claim 5, Iwata, Moskowitz, Crenshaw, Lee, Volkov, and Achilihu teach all the limitations of claim 6 above. 
As mentioned above, Iwata in view of Moskowitz in view of Volkov teaches immobilizing antigens on a specific area of a test strip (see pg. 218, 1st paragraph of Volkov). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 5,912,139 to Iwata et al. (herein Iwata) in view of United States Patent Application Publication US 2016/0216282 to Moskowitz et al. (herein Moskowitz), “Determination of Nicotine, Glycerol, Propylene Glycol and Water in Electronic Cigarette Fluids Using Quantitative 1H NMR” to Crenshaw et al. (herein Crenshaw),  “Quantitative insights into major constituents contained in or released by electronic cigarettes: Propylene glycol, vegetable glycerin and nicotine” to Lee et al. (herein Lee), and in further view of United States Patent Application US 2019/0317094 to Daunert et al. (herein Daunert). 
Regarding claim 9, Iwata, Moskowitz, Crenshaw, and Lee teach all the limitations of claim 1 above. 
Iwata teaches using a solution comprising the dehydrogenase and a fluorescent chromogen (resazurin) to form a color development substrate of a test strip  (see Col. 8, line 45 – Col. 9, line 29). 
Iwata in view of Moskowitz, Crenshaw, and Lee fails to teach wherein the substrate is one or more of “Trinders reagent, 3,3,5,5 - tetramethylbenzidine, 3,3,5,5 - tetramethylbenzidine hydrochloride, 4 - amino anti than Lin, TOOS, 3,5-dichloro-2-hydroxybenzene sulfonic acid sodium, N, N - dimethyl aniline, N, N - dimethyl aniline dihydrochloride, N- (2 - hydroxy - 3 - sulfonated propyl) - 3,5 - dimethoxy aniline sodium, and 2,4,6-three bromine - 3-hydroxy benzoic acid” as recited in the instant claim. 
However, chromogenic substrates of a detectable label including 3,3,5,5-tetramethylbenzidine is well known in the art as evidenced by paragraph [0103] of Daunert See MPEP 2144.07. Art Recognized Suitability for an Intended Purpose. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 5,912,139 to Iwata et al. (herein Iwata) in view of United States Patent Application Publication US 2016/0216282 to Moskowitz et al. (herein Moskowitz), “Determination of Nicotine, Glycerol, Propylene Glycol and Water in Electronic Cigarette Fluids Using Quantitative 1H NMR” to Crenshaw et al. (herein Crenshaw),  “Quantitative insights into major constituents contained in or released by electronic cigarettes: Propylene glycol, vegetable glycerin and nicotine” to Lee et al. (herein Lee), and in further view of United States Patent Application US 2014/0296089 to Holmes et al. (herein Holmes). 
 Regarding claim 18, Iwata, Moskowitz, Crenshaw, and Lee teach all the limitations of claim 17 above. 
As mentioned above, Iwata teaches using a solution comprising a fluorescent chromogen (resazurin) to form a color development substrate of a test strip  (see Col. 8, line 45 – Col. 9, line 29). Resazurin is known to form a pink color on oxidation which can be monitor colorimetrically or fluorescently as evidenced by Holmes (see [1882]). 
Therefore, it would be obvious to one of ordinary skill in the art “wherein color change indicates that the color changes from the object color to pink” as recited in the instant claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797